DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1, 10, 18 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Von Novak, III et al. (US Patent Application Publication No. 2018/0026462, hereinafter, Von Novak) .

As per claim 1, Von Novak teaches an apparatus [wireless device 102, 0017, fig. 1] comprising: 
a processor [microprocessor, 0006]; and 
a memory that stores code executable by the processor [memory, 0006: …The microprocessor is generally configured to execute instructions stored in the memory to implement a communication module configured to determine that the battery requires charging based on the state of charge of the battery; to wirelessly communicate, via a local network, a request to a charger device…] to: 
determine a device location for the apparatus [based on the location of the wireless device and the charger, the device determines whether charging of the wireless device is available 0028-0030: The location of the wireless device 102 can be determined in any suitable way. For example, the wireless device 102 can determine its position based on the local wireless network being used for wireless communications (e.g., fixed position of the network). Alternatively, the wireless device 102 can receive and use Global Positioning System (GPS) signals or accelerometers to determine its location. In implementations, the wireless device 102 can rely on a user's movement pattern to predict the location of the wireless device 102 at a given time of day. For instance, the user regularly visits the kitchen at 7:30 am, and thus the wireless device 102 can assume that its own location at 7:30 am is the kitchen…The location of the charger device 104 can be determined using any of a variety of techniques. In implementations, when the wireless device 102 pairs with the charger device 104 or when the wireless device 102 is being charged by the charger device 104 , the wireless device 102 can log its own location, which corresponds to the location of the charger device 104. Based on the assumption that charger devices do not move frequently, this location information can be stored in the memory 114 of the wireless device 102 and used to subsequently estimate the location of the charger device 104.]…; 
identify a charge history corresponding to the device location [it is determined if the wireless device and charger have been previously pair before 0022]; 
select a notification based on the charge history; and 
present the notification based on a charging status of the apparatus [the user is alerted that charger is available at the location of the wireless device, 0016: when a device reaches a certain low-level of charge, the device can communicate with a charger that was previously paired with the device, and both the device and the charger can provide alerts (visual and/or audio) synchronously or asynchronously. An alert from the device indicates that the device needs charging, and a corresponding alert from the charger indicates that the charger is available to charge the device. In addition, the corresponding alert from the charger assists a user in identifying or locating a compatible charger…; 0021: The alert module 116 is representative of functionality to transmit an alert signal indicating a low-level state of the battery 108. The alert signal can include any of a variety of signals, such as visual or auditory signals. Visual signals can include activation of a light, such as a light-emitting diode (LED) 120, in the form of a particular color or flash pattern…].

As per claim 2, Von Novak teaches the apparatus of claim 1, wherein the processor maintains a charge database based on the charge history, the charge database storing: a charger state, a charge location associated with the charger state, and a timestamp of the charger state [0028: …the wireless device 102 can determine a variety of useful information. For instance, the wireless device 102 can determine the state of charge of the battery 108, a location of the wireless device 102, a location of the charger device 104, and an availability of charge. The state of charge can be determined in any suitable way. For example, a sensor, such as a battery gauge, can be used to monitor a state of charge of the battery 108. When the state of charge reaches a certain level of charge (e.g., below a predefined or user-defined threshold), the microprocessor 112 determines that the battery is low…; 0029].

As per claim 3, Von Novak teaches the apparatus of claim 1, wherein selecting the notification comprises selecting a default notification in response to the charge history having less than a threshold number of datapoints [the wireless device will be paired with charger when available as long as the wireless device has been paired with charger at least once before, 0016].

[user is alerted to charge wireless device and notified that charger is available, 0016].

As per claim 5, Von Novak teaches the apparatus of claim 4, wherein presenting the notification based on the charging status of the apparatus comprises presenting the notification a preset amount of time after arriving at the device location [notification trigger is user defined, 0028: … When the state of charge reaches a certain level of charge (e.g., below a predefined or user-defined threshold), the microprocessor 112 determines that the battery is low. …].

As per claims 10 -14, it is directed to a method of steps to implement on the apparatus set forth in claims 1-5. Von Novak teaches the claimed apparatus. Therefore, Von Novak teaches the method to implement the claims steps.

As per claims 18 and 19, it is directed to a program product to implement on the apparatus set forth in claims 1 and 2. Von Novak teaches the claimed apparatus. Therefore, Von Novak teaches the program product to implement the claims steps.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak, III et al. (US Patent Application Publication No. 2018/0026462, hereinafter, Von Novak), Behzadi et al. (US Patent Application Publication No. 2018/0351373 A1, hereinafter, Behzadi).

As per claim 71, Von Novak teaches the apparatus of claim 1,… [selectively] charging based on the charge history corresponding to the device location. However, Von Novak does not teach “…wherein the processor further selects a power management mode …”.

Behzadi is cited to teach techniques that provides electronic devices with faster, more efficient methods and interfaces for charging multiple electronic devices. Such methods and interfaces optionally complement or replace other methods for charging multiple electronic devices. Such methods and interfaces reduce the cognitive burden on a user and produce a more efficient human-machine interface. In particularly, Behzadi teaches alerting a user to extend the battery life of a device by selecting a lower power mode of operation. Both Behzadi and Von Novak are directed toward notification to the user of available charging options for mobile devices.

As per claim 7, Behzadi further teaches wherein the processor further selects a power management mode [0280: The alert gives the user the opportunity to take measures to make sure that the device does not run out of charge (e.g., to extend the battery life by setting the device to a low-power mode or to charge the device at another location).]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 9, Behzadi teaches the apparatus of claim 7, wherein selecting the power management mode comprises adjusting a threshold value for transitioning to a battery-saving power management mode [0280: The alert gives the user the opportunity to take measures to make sure that the device does not run out of charge (e.g., to extend the battery life by setting the device to a low-power mode or to charge the device at another location).].

Allowable Subject Matter
Claims 6, 8, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Butler et al.
Shimizu et al. (US Patent Application Publication No. 2016/0047862) “Charge System to Improve Battery Operational Life” is cited to teach estimating a charge state of a battery based on departure time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        12/4/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Similarly, claims 16 and 20 are rejected for reasons as set forth in the detailed art discussion of claim 7.